Citation Nr: 0426945	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of a 
spinal injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

4.  Whether a September 1994 rating decision, which denied 
service connection for residuals of spinal and head injuries, 
was clearly and unmistakably erroneous.


WITNESSES AT HEARING ON APPEAL

Appellant and "S.C.", a friend




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1948 to February 
1950.

Historically, by a September 1994 rating decision, service 
connection was denied for residuals of a spinal injury and 
residuals of a head injury.  After appellant was provided 
timely notification of that rating decision, he did not file 
a timely Notice of Disagreement therewith.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO), which 
determined that a timely Notice of Disagreement with the 
September 1994 rating decision had not been filed; that new 
and material evidence had not been submitted to reopen the 
service connection claim for residuals of a closed head 
injury; and that reopened, but denied on the merits, the 
service connection claim for residuals of a spinal injury.  A 
September 1998 RO hearing was held and a November 2000 Travel 
Board hearing was held before the undersigned Board Member.

In a January 2001 decision, the Board determined that a 
timely Notice of Disagreement with the September 1994 rating 
decision had not been filed; denied reopening of the service 
connection claim for residuals of a closed head injury; and 
remanded to the RO for additional evidentiary development the 
service connection claim for residuals of a spinal injury.

Subsequently, appellant expressed timely disagreement with an 
August 2002 rating decision, which determined that said 
September 1994 rating decision, which denied service 
connection for residuals of spinal and head injuries, was not 
clearly and unmistakably erroneous.  In March 2003, the Board 
remanded the case to the RO for additional evidentiary 
development.  As the Board pointed out in the 
"Introduction" section of its March 2003 remand, since the 
RO had not issued a Statement of the Case on this clear and 
unmistakable error issue, said issue was not perfected and 
currently before the Board (See 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b) (2003)); and 
that since this issue appeared "inextricably intertwined" 
with the spinal and head injuries service connection 
appellate issues, the RO should provide appellant a Statement 
of the Cases on said issue pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  

With regards to another procedural matter, as the Board 
pointed out in the "Introduction" section of its March 2003 
remand, although appellant did not file a timely Substantive 
Appeal with a January 1999 rating decision's denial of 
service connection for defective hearing, he subsequently 
timely appealed an August 2002 rating decision, wherein the 
RO appears to have reopened, but denied on the merits, the 
defective hearing service connection claim.  Thus, the Board 
construes the appellate issues as those delineated on the 
title page of this document, and will proceed accordingly.

The Board will render a decision herein on the defective 
hearing service connection appellate issue.  The remaining 
issues involving entitlement to service connection for 
residuals of a spinal injury, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a head injury, and 
whether a September 1994 rating decision, which denied 
service connection for residuals of spinal and head injuries, 
was clearly and unmistakably erroneous are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Chronic, bilateral defective hearing has not been shown 
to have been present during service or proximate thereto; and 
chronic, bilateral sensorineural defective hearing was not 
manifested to a degree of 10 percent within one year after 
service.  

2.  Chronic, bilateral defective hearing was first clinically 
demonstrated decades after separation from service, and is 
not reasonably related to any incident of service.  


CONCLUSION OF LAW

Chronic, bilateral defective hearing was not incurred in or 
aggravated by the appellant's peacetime service, nor may 
sensorineural defective hearing be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), as codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal involving the 
defective hearing service connection appellate issue, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Appellant's 
service medical records have been obtained to the extent 
available, and include a service separation examination 
report, which is particularly probative in describing the 
status of his hearing acuity at service discharge.  See also 
July 2003 National Personnel Records Center's written 
response.  Although some of the appellant's service medical 
records apparently have been damaged by fire, the Board must 
base its decision upon the available, credible evidence of 
record.  Additionally, VA and private medical records have 
also been associated with the claims folders and pursuant to 
the Board's March 2003 remand, recent VA otolaryngologic 
(ENT) and audiologic examinations were conducted with medical 
opinions rendered as to the etiology of appellant's defective 
hearing disability.  Although pursuant to the Board's March 
2003 remand, the RO sought appellant's assistance to obtain 
any additional, relevant clinical/employment medical records, 
which might indicate whether he had defective hearing 
proximate to service, appellant subsequent response the 
following month did not provide any substantive assistance in 
this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the RO did issue an October 2001 VCAA notice on 
said defective hearing claim on appeal prior to the August 
2002 rating decision in question was rendered; and that VCAA 
notice specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his defective hearing claim, this Court has 
concluded that the VCAA does not apply).  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. §  20.1102 (2003); 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the defective hearing service 
connection appellate issue.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Where 
a veteran served continuously for ninety (90) days or more 
during peacetime service after December 31, 1946, and 
sensorineural hearing loss (an organic disease of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Appellant contends, in essence, that his defective hearing is 
related to service, particularly a 1949 in-service motorcycle 
accident involving head trauma.  The evidentiary record 
reveals that he was assigned to an airborne infantry unit and 
that a 1949 in-service motorcycle accident involving head 
trauma occurred.  It therefore is conceivable that he may 
have been exposed to some loud noises and other ear trauma 
during service.  However, this is not determinative of 
whether his current hearing loss is related to military 
service versus post-service, intercurrent causes.  
Additionally, appellant's testimony under oath did not 
specifically allege that he had received any treatment for a 
chronic defective hearing disability proximate to service 
separation.  See September 1998 RO and November 2000 Travel 
Board hearings transcripts.  Lay statements from appellant's 
friends and his sister dated in 1998 and 2000 alleged that 
appellant's health had adversely been affected by service, 
but without any mention of any defective hearing impairment.  
The salient point is that lay statements are not competent 
evidence with respect to medical causation; and neither 
appellant nor his friends/relative are qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Appellant's August 1948 service entrance examination did not 
reveal any defective hearing disability.  Available service 
medical records reveal that in November 1949, he sustained 
head trauma in a motorcycle accident.  A perforated right 
eardrum was noted.  Blood in the right ear was medically 
suspected as due to ear damage or possible middle ear canto 
skull fracture.  A December 1949 audiogram was conducted with 
respect to the right ear without medical interpretation.  
Significantly, a February 1950 service separation examination 
revealed that his ears, including ear drums, were normal; his 
hearing, for whispered voice, was recorded in both ears as 
"15/15" (albeit audiometric testing was not conducted); and 
no findings or diagnoses pertaining to defective hearing were 
reported.  

VA and private medical records dated in the 1970's do not 
include any findings or diagnoses pertaining to defective 
hearing disability (although in early 1977, appellant 
complained of a long-standing history of ringing in the ears 
and divulged that he had operated a power saw since his 
teens).  

In his initial application for VA disability benefits 
received in 1994, appellant made no reference to defective 
hearing.  It is also very significant from a probative 
standpoint that on VA examination in August 1994, although 
appellant provided a history of 1949 head trauma and right 
eardrum perforation, it was specified therein that the 
eardrum "spontaneously grew back to normal" and that 
appellant "has had no problems with hearing loss."  

The earliest post-service medical evidence of defective 
hearing disability was not until April 1998, nearly five 
decades after service,when a private audiologic evaluation 
was conducted and interpreted as showing bilateral high-
frequency sensorineural hearing loss, mild to moderately-
severe in the left ear and profound in the other ear.  
Appellant alleged that since his 1949 in-service head trauma, 
he had been unable to effectively hear in the right ear; and 
that he had a lengthy history of noise exposure involving 
working with chain saws and other machinery.  Clinically, the 
eardrums were clear.  

On August 1998 VA examination, appellant alleged that he had 
experienced defective hearing in the right ear and constant 
bilateral tinnitus since a mortar explosion in service 
perforated the right eardrum.  He also reported 
"considerable" noise exposure during years of work.  
Clinically, the right eardrum was unremarkable.  Bilateral 
hearing loss and tinnitus were assessed (parenthetically, 
service connection is in effect for tinnitus).  An August 
1998 VA audiologic evaluation was interpreted as showing 
sloping mild to moderately-severe, bilateral sensorineural 
hearing loss.   

Pursuant to the Board's March 2003 remand, a VA ENT 
examination was conducted in August 2003.  The ENT examiner 
stated that the claims file was reviewed; that appellant 
alleged that hearing loss/tinnitus experienced after the in-
service head trauma had worsened over the years; that 
appellant's in-service perforated eardrum had healed 
spontaneously; and that appellant had reported many years of 
noise exposure prior and subsequent to service, including 
from chain saw use in the logging industry in which he worked 
until 1974, and between the 1960's and 1990's in sheet metal 
work and small engine repair.  Significantly, appellant 
stated that he had "minimal noise exposure in the military 
service with the exception of the pistol and rifle range, 
which requires noise protection in recent years."  An 
audiogram was conducted and interpreted as showing bilateral, 
sloping, high-frequency sensorineural hearing loss; and no 
evidence of eardrum perforation.  The examiner opined that 
the "fairly bilateral and symmetrical high frequency sloping 
sensorineural hearing loss is typical of presbycusis as [is] 
noise exposure and many other causes of high frequency nerve 
loss.  There is no way to determine the nature and etiology 
of his hearing loss at this point, his exposure to logging 
noise especially chain saws and saw mills even in early years 
have probably contributed to this nerve damage.  The 
attribution of the hearing loss to his motorcycle accident in 
November 1949 cannot be made.  There is no significant 
asymmetry also....  His discharge physical examination 
indicated that his hearing was clinically normal and that his 
eardrums were normal."

The ENT examiner further opined that "normal aging process 
presbycusis and especially his post[-]service industrial 
noise exposure would be major contributions and causes to his 
present hearing condition.  His medical problems of 
hypertension and diabetes mellitus can be suspected of 
contributing in a smaller manner."

Although a VA audiologic examination was conducted in August 
2003, the audiologists who conducted the examination stated 
that the claims file was not available for review as 
requested by said remand directives.  Another VA audiologic 
examination was therefore conducted in January 2004 and the 
audiologists stated that the claims file was reviewed.  Said 
audiologists stated that a November 1949 service medical 
record reported that there was blood in the right ear; that a 
December 1949 audiogram contained only air conduction 
thresholds for the right ear that were within normal limits, 
except for mild hearing loss through 3000 Hertz and 
moderately-severe hearing loss between 4000 and 8000 Hertz; 
that a service separation examination indicated hearing on 
whispered/spoken voice evaluation was within normal limits, 
bilaterally; and that audiologic examinations since the late 
1990's had shown bilateral, high-frequency sensorineural 
hearing loss.  

Said VA audiologists opined that although right ear hearing 
loss was shown in December 1949, since only air conduction 
thresholds were recorded, it was not possible to determine 
the type of hearing loss (conductive versus sensorineural 
hearing loss); that right ear hearing loss identified in 1998 
was better in the lower frequencies than that documented for 
the same ear in 1949; that the 1998 right ear hearing loss 
was symmetrical with the left ear hearing loss, even though 
the left ear was not reported to have been affected by the 
in-service motorcycle accident trauma; and that the hearing 
loss was probably not related to the in-service skull trauma. 

Said VA audiologists concluded that it was not likely that 
appellant's current hearing loss was related to service, and 
set forth a specific rationale in support of that conclusion, 
namely (a) the appellant had significant occupational noise 
exposure; (b) the questionable nature of the in-service 
hearing loss documented in 1949 when there was blood in the 
right ear; (c) the appellant's denial of any hearing loss on 
August 1994 VA examination; and (d) the August 2003 VA ENT 
examination medical opinion that factors other than service 
were the main contributors to appellant's hearing loss.  It 
is also noted that in the years after service there were no 
complaints or findings of hearing loss on intervening 
examinations.

In short, the service medical records revealed that 
appellant's hearing, for whispered voice, was recorded in 
both ears as "15/15" on service separation examination.  
There is an approximate two-decade gap in the evidentiary 
record between appellant's service separation in 1950 and the 
mid-1970's.  However, VA and private medical records dated in 
the mid-1970's do not mention any hearing loss.  
Additionally, appellant has divulged that he was exposed to 
significant post-service industrial noise exposure, including 
from many years use of chain saws as a logger.  

The negative evidence includes the fact that the initial 
clinical evidence of any chronic defective hearing disability 
was not until 1998, nearly five decades after appellant's 
service.  Additionally, pursuant to the Board's March 2003 
remand, VA ENT and audiologic examinations were conducted and 
medical opinions were rendered as to the etiology of his 
defective hearing.  In the August 2003 VA medical opinion, 
the ENT examiner explained that appellant's present hearing 
condition was primarily related to excessive post-service 
industrial noise exposure, in addition to the normal aging 
process.  In the January 2004 VA medical opinion, VA 
audiologists concluded that it was not likely that 
appellant's current hearing loss was related to service, and 
set forth detailed reasons in support of their conclusions, 
including significant post-service occupational noise 
exposure and appellant's denial of any hearing loss on an 
August 1994 VA examination.  The examiners further explained 
that although appellant sustained in-service right ear trauma 
in a motorcycle accident, in the event that the accident 
caused chronic defective hearing disability, such hearing 
loss related to a right-sided traumatic head injury would be 
expected to be unilateral in nature rather than the 
symmetrical bilateral hearing loss documented in the instant 
case.  

Said VA medical opinions constitute very credible, negative 
evidence which, in the Board's opinion, outweighs any 
positive evidence of record.  In particular, the Board places 
substantial weight upon the aforestated VA medical opinions 
because the VA physician and audiologists stated that prior 
to rendering their medical opinions, the claims folders had 
been reviewed and they provided a detailed, comprehensive 
analysis of the medical evidence and a persuasive rationale 
upon which their conclusions were based.  As the United 
States Court of Veterans Appeals stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  Additionally, said 
VA medical opinions have not been rebutted by any other 
competent evidence.

Accordingly, for the aforestated reasons, the Board considers 
the negative evidence to have greater probative value than 
any positive, with respect to this appellate issue.  
Appellant has not submitted any credible evidence that 
persuasively shows a connection between his present hearing 
loss and military service.  Even assuming that he may have 
been exposed to some degree of acoustic trauma or 
intermittent loud noises in service, it would be mere 
speculation to attribute his bilateral hearing loss initially 
shown on audiometric testing decades after service to in-
service, injurious noise trauma versus the effects of 
advancing age and/or post-service, injurious noise exposure, 
particularly in light of the recent VA medical opinions.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Since appellant's bilateral sensorineural hearing loss was 
initially audiometrically shown more than five decades after 
service when he was in his late sixties, the preponderance of 
the credible evidence, particularly the recent VA medical 
opinions, renders it more probable that his defective hearing 
is associated with advancing age and/or post-service noise 
exposure, not in-service noise exposure or any other incident 
of service.  Since chronic defective hearing was not 
clinically shown in service or proximate thereto, and chronic 
sensorineural hearing loss was not manifested to a degree of 
10 percent within one year after service, service connection 
on a direct incurrence or presumptive basis is not warranted.  


ORDER

Service connection for bilateral defective hearing is denied.  
To this extent, the appeal is disallowed.  


REMAND

With respect to the remaining issues involving entitlement to 
service connection for residuals of a spinal injury, whether 
new and material evidence has been received to reopen a claim 
for service connection for residuals of a head injury, and 
whether a September 1994 rating decision, which denied 
service connection for residuals of spinal and head injuries, 
was clearly and unmistakably erroneous, another remand 
appears necessary for the following reasons.

Pursuant to the Board's March 2003 remand, the RO was 
directed to adequately consider the VCAA in readjudicating 
the case.  Although a VCAA notice on appellant's defective 
hearing service connection claim had been previously rendered 
in October 2001, the evidentiary record did not, and still 
does not, include VCAA notice specifically addressing the 
remaining issues.  Additionally, in an August 2004 written 
statement, appellant indicated that recent radiographic/MRI 
studies with respect to a spinal disability had been 
accomplished.  However, reports of such studies are not 
currently associated with the claims folders; and it is 
unclear whether appellant intends to submit them or desires 
the RO's assistance in obtaining them (with his written 
authorization necessary in the event private medical records 
are concerned).  It is the Board's opinion that the RO should 
diligently undertake further efforts to obtain any 
additional, relevant post-service clinical records that might 
be available.  Also, although appellant submitted directly to 
the Board a July 2004 private medical statement, which 
pertained to the spinal injury service connection claim on 
appeal, no waiver of originating agency jurisdiction was 
received or associated with that statement.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Finally, pursuant to the Board's March 2003 remand, the RO 
was directed to provide appellant a Statement of the Case on 
the issue of whether the September 1994 rating decision, 
which denied service connection for residuals of spinal and 
head injuries, was clearly and unmistakably erroneous, in 
order to comply with Manlincon, supra.  However, the 
evidentiary record does not currently include an issued 
Statement of the Case on that clear and unmistakable error 
issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Due to these procedural inadequacies and due process 
concerns, another remand of said remaining issues appears 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
remaining issues (involving 
entitlement to service connection 
for residuals of a spinal injury, 
whether new and material evidence 
has been received to reopen a claim 
for service connection for residuals 
of a head injury, and whether a 
September 1994 rating decision, 
which denied service connection for 
residuals of spinal and head 
injuries, was clearly and 
unmistakably erroneous), including 
which evidence is to be provided by 
the appellant, and which by VA.  The 
RO must review the claims folders 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to these issues, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 
2000.  

2.  The RO should request appellant 
to provide any relevant clinical 
records (not previously submitted) 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided such treatment, 
including, but not limited to any 
treatment received proximate to 
service separation.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment), to the 
extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folders.

3.  The RO should also provide 
appellant a Statement of the Case on 
the issue of whether the September 
1994 rating decision, which denied 
service connection for residuals of 
spinal and head injuries, was 
clearly and unmistakably erroneous.  
This procedural step is necessary 
because appellant filed a timely 
Notice of Disagreement with an 
August 2002 rating decision, which 
determined that that September 1994 
rating decision was not clearly and 
unmistakably erroneous.  See 
Manlincon, supra.  In the event 
appellant wants to perfect an appeal 
on that issue of clear and 
unmistakable error, a timely 
Substantive Appeal would be required 
for the Board to have jurisdiction 
of the appeal.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



